                            IN THE UNITED STATES DISTRICT COURT

                            FOR THE EASTERN DISTRICT OF TEXAS

                                        LUFKIN DIVISION


MASON JAMES                                       §

VS.                                               §                CIVIL ACTION NO. 9:18-CV-61

UNIVERSITY OF TEXAS MEDICAL                       §
BRANCH, et al.,

                   MEMORANDUM OPINION AND ORDER
   OVERRULING OBJECTIONS AND ADOPTING REPORT AND RECOMMENDATION
        Plaintiff, Mason James, an inmate formerly confined at the Eastham Unit with the Texas

Department of Criminal Justice, Correctional Institutions Division, proceeding pro se, filed this civil

rights action pursuant to 42 U.S.C. § 1983.

        The Court referred this matter to the Honorable Keith Giblin, United States Magistrate Judge,

at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this Court. The

Magistrate Judge recommends this action be dismissed pursuant to 28 U.S.C. § 1915(g).

        The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the records, and pleadings. Plaintiff filed

objections to the Report and Recommendation of United States Magistrate Judge. This requires a

de novo review of the objections in relation to the pleadings and applicable law. See FED. R. CIV.

P. 72(b).

        As outlined by the Magistrate Judge, plaintiff makes no allegation that he was in actual

imminent danger of serious physical injury at the time he filed this lawsuit. Plaintiff has also not

paid the full filing fee.
                                           ORDER

       Accordingly, plaintiff’s objections are OVERRULED. The findings of fact and conclusions

of law of the Magistrate Judge are correct, and the report of the Magistrate Judge is ADOPTED.

A Final Judgment will be entered in accordance with the recommendations of the Magistrate Judge.

       So ORDERED and SIGNED January 3, 2019.


                                                      ________________________
                                                      Ron Clark
                                                      Senior District Judge




                                               2
